Case 1:20-cv-00896-GWC Document 13 Filed 09/09/20 Page 1 of 3

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

HUTCH & ASSOCIATES, INC. d/b/a HUTCH’S
RESTAURANT; and

DELAWARE RESTAURANT HOLDINGS, LLC
d/b/a REMINGTON TAVERN & SEAFOOD
EXCHANGE,

for themselves and on behalf of a class of
similarly situated policyholders, STIPULATED ORDER
Plaintiffs,
Civ. Action No.:
-V- 1:20-cv-00896-GWC
ERIE INSURANCE COMPANY OF NEW YORK;
ERIE INDEMNITY COMPANY d/b/a

ERIE INSURANCE GROUP;

ERIE INSURANCE COMPANY;

ERIE INSURANCE PROPERTY & CASUALTY
COMPANY;

ERIE INSURANCE EXCHANGE; and
FLAGSHIP CITY INSURANCE COMPANY,

Hon. Geoffrey Crawford, Presiding

Defendants.

|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
|

 

STIPULATED BRIEFING SCHEDULE

The Court enters this Stipulated Order upon the request and stipulation of all parties,
Plaintiffs Hutch & Associates, Inc. d/b/a Hutch’s Restaurant and Delaware Restaurant Holdings,
LLC d/b/a Remington Tavern & Seafood Exchange (collectively “Plaintiffs”) and Defendants Erie
Insurance Company of New York, Erie Indemnity Company d/b/a Erie Insurance Group, Erie
Insurance Company, Erie Insurance Property & Casualty Company, Erie Insurance Exchange, and

Flagship City Insurance Company (collectively “Defendants”).

 

 

 
Case 1:20-cv-00896-GWC Document 13 Filed 09/09/20 Page 2 of 3

WHEREAS, Plaintiffs filed an Amended Complaint on August 12, 2020;

WHEREAS, Defendants moved to dismiss Plaintiff's Amended Complaint pursuant to

Fed. R. Civ. P. 12(b)(6) on September 2, 2020 (the “Motion to Dismiss”); and

WHEREAS, by Text Order, entered August 19, 2020, the Court ordered the parties to
submit a proposed scheduling order within thirty (30) days detailing the briefing schedule for

Defendants’ Motion to Dismiss; it is hereby

ORDERED that Plaintiffs shall file opposition papers to Defendants’ Motion to Dismiss

on or before September 30, 2020;

ORDERED that Defendants shall file any papers in reply to Plaintiffs’ opposition on or

before October 14, 2020; and

ORDERED that no extension of the above deadlines will be granted except upon written
application, filed prior to the deadline, showing good cause for the extension. Absent truly
exceptional circumstances, any application for an extension shall be made at least one week prior
to the deadline sought to be extended. The parties are reminded that “a finding of “good cause’
depends on the diligence of the moving party.” Parker v. Columbia Pictures Indus., 204 F.3d 326,

340 (2d Cir. 2000).
Case 1:20-cv-00896-GWC Document 13 Filed 09/09/20 Page 3 of 3

The above Order is stipulated to by the parties via their undersigned respective counsel.

 

 

DUKE HOLZMAN PHOTIADIS
& GRESENS LLP

|\s| Cheisteprher Ul Eerleth

MURA & STORM, PLLC

/s/ Key A VMura

 

Charles C. Ritter, Esq.
Christopher M. Berloth, Esq.
Attorneys for Plaintiffs

701 Seneca Street, Suite 750
Buffalo, New York 14210
critter@dhpglaw.com
cberloth@dhpglaw.com

Dated: Buffalo, New York
September 4, 2020

Roy A. Mura, Esq.

Scott D. Mancuso, Esq.

Attorneys for Defendants

930 Rand Building

14 Lafayette Square

Buffalo, New York 14203
roy.mura@muralaw.com
scott.mancuso@muralaw.com

Dated: Buffalo, New York
September 4, 2020

 

 

SO ORDERED.

Dated at Rutland, in the District of Vermont, this %

h

~ day of September, 2020.

a

Geoffrey W. Crawford, Chief Judge
United States District Court

 
